Case: 16-50392      Document: 00513966209         Page: 1    Date Filed: 04/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals

                                     No. 16-50392
                                                                                       Fif h Circuit

                                                                                     FILED
                                   c/w No. 16-50402                              April 25, 2017
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ANTONIO LINARES-BRICENO,

                                                 Defendant-Appellant



                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:15-CR-555-1
                            USDC No. 2:09-CR-222-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Juan Antonio Linares-Briceno appeals the revocation of his supervised
release and his guilty plea conviction for illegal reentry. He challenges the
district court’s application of the crime-of-violence enhancement in U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) (2014) based on his prior Texas conviction for burglary of a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50392     Document: 00513966209      Page: 2    Date Filed: 04/25/2017


                                  No. 16-50392
                                c/w No. 16-50402

habitation. See TEX. PENAL CODE ANN. § 30.02. By failing to raise any specific
error in the revocation or revocation sentence, he has abandoned any challenge
to the revocation proceeding. See United States v. Solano-Hernandez, 847 F.3d
170, 174 n.2 (5th Cir. 2017). He argues that § 30.02(a) is not divisible and, in
the alternative, that the Government failed to show that he was convicted of a
crime of violence because the judgment references § 30.01(a)(1) while the
indictment tracks the language of § 30.02(a)(3), which this court has held is
not a crime of violence.
      Section 30.02(a) of the Texas Penal Code is divisible, and a violation of
§ 30.02(a)(1) constitutes generic burglary of a dwelling. United States v. Uribe,
838 F.3d 667, 670-71 (5th Cir. 2016), cert. denied, 2017 WL 661924 (Mar. 20,
2017) (No. 16-7969); see § 2L1.2(b)(1)(A)(ii) & comment. (n.1(B)(iii)) (2015).
Linares-Briceno has not established that a conflict renders the judgment
unreliable for purposes of determining which subsection of § 30.02(a) formed
the basis for the conviction.       See Solano-Hernandez, 847 F.3d at 177.
Furthermore, his argument that the indictment created a conflict assumes that
the indictment may be used to narrow the statute of conviction. The judgment
indicates, however, that Linares-Briceno was not convicted of burglary as
charged in the indictment. See United States v. Bonilla, 524 F.3d 647, 652 (5th
Cir. 2008). In light of the foregoing, he has failed to show that the district court
erred, plainly or otherwise, by applying the crime-of-violence enhancement.
See Uribe, 838 F.3d at 671.
      The judgments of the district court are AFFIRMED.




                                         2